                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION

                                     CASE NO: 5:18-cv-00571-D




  GENWORTH LIFE AND
    ANNUITY INSURANCE COMPANY,
                     PLAINTIFF                          ORDER GRANTING CONSENT MOTION
                                                              FOR DISCOVERY STAY
        v.
  SUSAN C. SORRELLS AND
    DONALD J. TIMMONS,
                       DEFENDANTS.



       THIS MATTER having come before the Court on Defendant Donald J. Timmons's Motion

For Discovery Stay (the "Motion"), and the Court finding that this Motion is not being filed for

purposes of delay, but to avoid unnecessary expense and to allow the Court sufficient time to .

rule on Defendant TIMMONS's Rule 12(c) Motion for Judgment on the Pleadings (D.E. 33), which

may dispose of this matter, rendering all further discovery moot, and the Court having

determined that the Motion is supported by good cause and that the Motion should be granted.

       IT IS HEREBY ORDERED that the Order for Discovery Plan (D.E. 32) be stayed until such

time as the Court has ruled on Defendant TIMMONS' Rule 12(c) Motion for Judgment on the

Pleadings.

       SO ORDERED. This _J_ day of June 2019.




                                                   Judg James C. Dever Ill
                                                   United States District Judge
